        Case 1:05-cv-00952-ESH Document 9 Filed 08/12/05 Page 11 of 93



  U.S. CUSTOMS AND BORDER PROTECTION
  Department of Homeland Security
 1300 Pennsylvania Avenue, N. W, Washington, D.C. 20229



                                   21 2004
                                                          VES-3-17 RR:IT:EC
                                                          116021 CK


 Mr. Myles J. Ambrose
 Mr. Ronald Gerdes
 Mr. David Cohen
 Sandler, Travis & Rosenberg, P.A.
 1300 Pennsylvania Ave, N.W.
 Washington, DC 20004-3002


 RE:     Request to revoke/modify CBP Headquarters Ruing Letter (HRL) 115446;
         Third Proviso to 46 U.S.C. App. §883

 Dear Sirs:

  This is in response to your letter dated July 21, 2003 on behalf of your client,
  Horizon Lines, LLC. We further note that you made various additional
  submissions after your initial letter in conjunction with a meeting we held at your
 request on September 4, 2003. You request that U.S. Customs and Border
 Protection (CBP) modify/revoke Headquarters Ruling Letter (HRL) 115446, dated
 August 9, 2001. As you know, HRL 115446 was issued to Sunmar Shipping,
 Inc.,("Sunmar") and involved the transportation of frozen fish products from
 fishing vessels and shore plants in Dutch Harbor, Alaska on chartered foreign-
flag vessels and then by intermodal carriage via the New Brunswick Southern
Railway ("NBS Railway"), a Canadian rail line, for ultimate delivery, via a through
bill of lading, to cold storage facilities in Boston or Gloucester and other points in
the United States. We held that such transportation of the frozen fish indirectly
between coastwise points, in part via both chartered foreign-flag vessels and
Canadian rail, is in accord with the Third Proviso to 46 U_S.C. App. §883
(hereinafter "Third Proviso").

You contend that HRL 115446 should be revoked/modified because the
movement described therein fails to comply with the reqtarements of the Third
Proviso, for the following reasons. First, you state that Sunmar failed to comply
with the Third Proviso's tariff-filing requirements. Second, you state that
regardless of the tariff-filing requirements, the route utilized by Sunmar is
commercially absurd and a purposeless diversion from the "through" or "direct"
route the Third Proviso also requires.

                                                                        EXHIBIT 1
                  Vigilance       Service          Integrity           Page 1 of 5
       Case 3:21-cv-00198-SLG Document 53-1 Filed 09/15/21 Page 1 of 5
                                                                     USCBP 0007
         Case 1:05-cv-00952-ESH Document 9 Filed 08/12/05 Page 12 of 93

                                             2




   The determinative facts quoted from HRL 115446 are as follows:

         Sunmar will charter foreign-flag non-coastwise-qualified vessels
         from foreign owners (the "Vessels"). The products loaded onto the
         Vessels in the Dutch Harbor area will be unitized for intermodal
         carriage and handling under the through bill of lading. The Vessels
         will then move the cargo from Dutch Harbor to New Brunswick,
         Canada.

         When the Vessels arrive in New Brunswick, Canada, the products
         will be discharged to the Bayside Food Terminal near Bayside, New
        Brunswick, where they will be staged for intermodal carriage. At
        the Bayside terminal, the products will be transferred into
        intermodal reefer trailers. The loaded trailers will be hauled by
        truck to either McAdam, New Brunswick or Saint John, New
        Brunswick, where the trailers wilt be loaded onto rail flat cars.

        The rail cars will then be moved by the NBS Railway over rail
        trackage in Canada, either from McAdam to Saint John, or Saint
       John to McAdam. At either of these rail-truck transfer facilities, the
       NBS Railway truck trailers will be offloaded and then driven from
       there into the United States via the St. Stephen, New
       Brunswick/Calais, Maine, border crossing. After entry, the trailers
       will be trucked to a cold storage facility in the United States.
       Sunmar will be documented as the shipper, while each respective
       customer is the consignee and the Canadian rail carrier will be NSB
       Railway.

Title 46, United States Code Appendix, § 883 (46 U.S.C. App. §883, the
merchandise coastwise law often called the "Jones Act") prohibits the
transportation of merchandise between United States coastwise points, either
directly or via a foreign port, or for any part of the transportation, in any vessel
other than a vessel built in and documented under the laws of the United States
and owned by persons who are citizens of the United States (i.e., a coastwise-
qualified vessel).

The "Jones Act" contains several exceptions to the general prohibition against
the transportation of merchandise in coastwise trade by non-qualified vessels,
including what is known as the Third Proviso. The Third Proviso provides that:

        [T]his section shall not apply to merchandise transported
        between points within the continental United States, including
        Alaska, over through routes heretofore or hereafter recognized
        by the Surface Transportation Board for which routes rate tariffs
                                                                                        EXHIBIT 1
                                                                                       Page 2 of 5
          Case 3:21-cv-00198-SLG Document 53-1 Filed 09/15/21 Page 2 of 5
                                                                      US CBP 0008
                                                         Page 13 of 93
        Case 1:05-cv-00952-ESH Document 9 Filed 08/12/05

                                            3


           have been or shall hereafter be filed with the Board when such
           routes are in part over Canadian rail lines and their own or other
           connecting water facilities_

  46 U.S.C. App. §883.

   In light of your first argument regarding Sunmar's failure to comply with the Third
  Proviso's rate tariff filing requirements, we sent a written request for an opinion
  on this issue to the Secretary, Surface Transportation Board (SiB) on
  September 24, 2003_ By letter dated December 4, 2003, we received an
  "Informal Opinion on the filings of `Routes Rates Tariffs' as described in 46
  U.S.C. App. 883" frorh the Director, Office of Compliance and Enforcement, STB.
  The aforementioned opinion provides in pertinent part, as follows:

          Although such water carriers must file tariffs with the STB, no
          tariffs are currently being filed with the STB or have been filed
         with the STB bearing the description `routes rates tariffs' that is
         used in the `Third Proviso' of the Jones Act. Tariffs filed with the
         STB are rate tariffs but are not route-specific. Thus, the tariff
         rate applies to the movement between the origin and destination
         without regard to the route taken. . . .



         In my informal opinion, which is not binding on the Board, the
         statute continues to provide for the filing of tariffs by water
         carriers operating in the U.S. noncontiguous domestic trade.
         Thus, notwithstanding the regulatory exemptions issued by the
         Board's predecessor, the ICC, or the statutory changes repealing
         the tariff filing requirements for rail and most motor carrier
        operations in interstate commerce, water carriers are required to
        file, and do file, non-route-specific tariffs for their operations in
        the U.S. noncontiguous domestic trade.

However, in regard to the specific facts presented in HRL 115446, which involved
the chartering of foreign-flagged vessels, it is noteworthy that this STB opinion
provided:

        This requirement that water carriers file tariffs with the Board
        applies only to such carriers who are common carriers,meaning
        that they are carriers that hold out their services to the public
        generally, and does not apply to private carriage.




                                                                                      EXHIBIT 1
                                                                                     Page 3 of 5
         Case 3:21-cv-00198-SLG Document 53-1 Filed 09/15/21 Page 3 of 5
                                                                                    USCBP 0009
                                                         Page 14 of 93
        Case 1:05-cv-00952-ESH Document 9 Filed 08/12/05


                                               4


            Finally, I should note that in the ruling you provided with your
            letter Sunmar is described as the shipper using chartered
            vessels. Therefore Sunmar's operations could be considered
            private carriage and non-jurisdictional to the STB for tariff filing
            purposes. (Emphasis added)

    Hence, we agree with your assertion, in accordance with the above opinion of the
   STB, that when a non-coastwise-qualified vessel is used to move merchandise in
   the noncontiguous domestic trade and in part over a Canadian rail line in order to
   utilize the exemption to the "Jones Act" as provided in the Third Proviso, rate
   tariffs should be filed with STB, only for informational purposes. However, as the
   STB opinion clearly states, since the facts in HRL 115446 indicate that Sunmar is
   using chartered foreign-flagged vessels, which are private carriage, Sunmar's
   operations are not within the jurisdiction of the STB. Sunmar, utilizing private
  carriage, cannot file rate tariffs with the STB for any purpose, even informational.
  Thus, in HRL 115446 it was not possible for Sunmar to comply with the rate tariff
  filing requirements in the Third Proviso.

   The inability of Sunmar to comply with STB filing requirements because private
   carriage is outside the jurisdiction of the STB should not result in a de facto
   exclusion of all chartered non-coastwise-qualified vessels from transporting
  merchandise coastwise in compliance with those remaining requirements of the
  Third Proviso. Such exclusion would be tantamount to administratively repealing
  the Third Proviso for at chartered vessels. Although the statute specifies the
  filing of tariffs with the STB, mechanistic adherence to that requirement for
  private carriage which is not within the jurisdiction of the STB is unjustified_
  Thus, the only reading that gives full effect to the Third Proviso for all vessels is
 that non-chartered non-coastwise-qualified, or in other words vessels that are
 public (i.e. common) carriers, are required to file rate tariffs with the STB, even if
 only for informational purposes, and chartered vessels (i.e., private carriers) are
 thus exempted from such filing.

This interpretation was first applied in HRL 112085, dated March 10, 1992, when
the ICC designated frozen seafood as an exempt commodity for which no rate
tariff is required under agency procedures. In that ruling we stated, "although the
statute specifies the filing of rate tariffs with the Interstate Commerce
Commission, mechanistic adherence to that 'requirement in the present climate of
deregulation would leave to an absurd result which cannot be justified."

 In HRL 114407, dated July 23, 1998, when discussing the abolition of the ICC
 and the abolition of filing requirements for rail, we stated that although the
legislation terminating the ICC did not address the ramifications of the
aforementioned abolition on-the administration of the Jones Act, there was no
indicia that the new regulatory authority should be interpreted other than in pari
materia with the Third Proviso. Thus, our conclusion that private carriage, which
is not within the jurisdiction of the STB, is not precluded from utilizing the Third
                                                                                        EXHIBIT 1
                                                                                       Page 4 of 5
         Case 3:21-cv-00198-SLG Document 53-1 Filed 09/15/21 Page 4 of 5
                                                                        USCBP 0010
         Case 1:05-cv-00952-ESH Document 9 Filed 08/12/05 Page 15 of 93


                                              5


   Proviso because it may not file its rates with the STB is consistent with our
   previous interpretations of the Third Proviso.

   Your second argument is that the route utilized by Sunmar is commercially
   absurd and a purposeless diversion from the "through" or "direct" route required
   by the Third Proviso. We note that the Third Proviso does not state a "direct"
   route should be used, it instead uses the term "through" route in part over
   Canadian rail lines. We have long held that "in part over Canadian rail lines" is
  any use of Canadian rail. The Third Proviso does not have a de minimus
  requirement for "in part over Canadian rail lines," nor has CBP in the last twenty
  years read such a de minimus requirement into the statute." See, HRL 105604,
  dated April 30, 1982; HRL 111987, December 2, 1991; HRL 112085, March 10,
  1992; HRL 113141, dated June 29,1994; HRL 113365, dated March 10, 1995;
  HRL 114407, dated July 23, 1998, and HRL 115124, dated August 11, 2000.
  Furthermore, the clause in the Third Proviso requiring "through routes"
 recognized by the STB must be read in conjunction with the clause "for which
 routes rate tariffs have been or shall hereafter be filed." Therefore, based on the
 above-discussion, private carriage, which is not within the jurisdiction of the STB
 and for which rate tariffs cannot be filed, is not confined to any "through" route
 recognized by the STB in order to utilize the Third Proviso.

  Based on the above analysis we do not agree that HRL 115446 should be either
  modified or revoked as contrary to law or policy. HRL 115446 is consistent with
 the policy established over the last twenty years of CBP's administration of the
 "Jones Act" and the Third Proviso. However, we do agree that parties are bound
 to use Canadian rail lines in order to avail themselves of the Third Proviso. A
 party that fails to utilize Canadian rail lines, while ostensibly operating pursuant to
 the Third Proviso, is in violation of the "Jones Act." it is our policy to refer
allegations of violations of the "Jones Act" to the Bureau of Immigration and
Customs Enforcement (ICE) for investigation. Please be assured that if ICE
provides us with evidence that Sunmar has failed to utilize Canadian rail lines in
the movement of the frozen fish discussed in HRL 115446, we will take
appropriate action.

Sincerely,




Glen E. Vereb
Chief
Entry Procedures and Carriers Branch




                                                                                       EXHIBIT 1
                                                                                      Page 5 of 5
        Case 3:21-cv-00198-SLG Document 53-1 Filed 09/15/21 Page 5 of 5
                                                                                USCBP 0011
